
	
		II
		111th CONGRESS
		2d Session
		S. 3166
		IN THE SENATE OF THE UNITED STATES
		
			March 25, 2010
			Mr. Schumer (for
			 himself, Mr. Kyl,
			 Mr. Menendez, Mr. Wicker, Mr.
			 Kerry, Mr. Cochran,
			 Ms. Landrieu, Mr. Burr, Mrs.
			 Gillibrand, Mr. Bond,
			 Mr. Nelson of Florida,
			 Mr. LeMieux, Mrs. Lincoln, Mr.
			 Specter, Mr. Lieberman,
			 Mr. Dodd, Ms.
			 Cantwell, and Mr. Vitter)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  relief for persons with investment losses due to fraud or
		  embezzlement.
	
	
		1.Short titleThis Act may be cited as the
			 Ponzi Scheme Victim's Bill of Rights
			 Act of 2010.
		2.Treatment of
			 qualified fraudulent investment losses in individual retirement
			 accounts
			(a)In
			 generalSection 165 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (m) as subsection (n) and by inserting
			 after subsection (l) the following new subsection:
				
					(m)Special rules
				for qualified fraudulent investment losses in individual retirement
				accounts
						(1)In
				generalIn the case of any qualified fraudulent investment loss
				in connection with assets held in an individual retirement plan, the
				beneficiary of such plan shall be allowed a deduction with respect to such loss
				in an amount equal to the lesser of—
							(A)the greater
				of—
								(i)the sum of the
				amount of contributions to such individual retirement plan by such beneficiary
				plus the amount of contributions to such individual retirement plan by such
				beneficiary's employer on behalf of such beneficiary, or
								(ii)50 percent of
				the excess of—
									(I)the value of the
				assets held by such beneficiary in such individual retirement plan, as reported
				immediately before such loss was discovered, over
									(II)the sum of value
				of the assets held by such beneficiary in such individual retirement plan
				immediately after such loss was discovered, or
									(B)$1,500,000.
							(2)Qualified
				fraudulent investment lossFor purposes of this
				subsection—
							(A)In
				generalThe term qualified fraudulent investment
				loss means a loss discovered in 2008 or 2009 resulting from a specified
				fraudulent arrangement in which, as a result of the conduct that caused the
				loss—
								(i)a
				person described in subparagraph (B) was charged under State or Federal law
				with the commission of fraud, embezzlement, or similar crime which, if proven,
				would constitute a theft (within the meaning of subsection (c)(3)), or
								(ii)a person
				described in subparagraph (B) was the subject of a State or Federal criminal
				complaint (not withdrawn or dismissed) alleging the commission of fraud,
				embezzlement, or similar crime which, if proven, would constitute a theft
				(within the meaning of subsection (c)(3)), and either—
									(I)the complaint
				alleged an admission by such person or the execution of an affidavit by such
				person admitting the crime, or
									(II)a receiver or
				trustee was appointed with respect to the arrangement or assets of the
				arrangement were frozen.
									(B)Specified
				fraudulent arrangementThe term specified fraudulent
				arrangement means an arrangement in which a person—
								(i)receives cash or
				property from investors,
								(ii)purports to earn
				income for investors,
								(iii)reports income
				amounts to the investors that are partially or wholly fictitious,
								(iv)makes payments,
				if any, of purposed income or principal to some investors from amounts that
				other investors invested in the fraudulent arrangement, and
								(v)appropriates some
				or all of the investors’ cash or property.
								(3)RegulationsThe
				Secretary shall issue such regulations or other guidance as may be necessary or
				appropriate to carry out this subsection, including to prevent fraud and abuse
				under this
				subsection.
						.
			(b)Deduction
			 allowed in calculating net investment lossSection 172(d)(4)(C)
			 of the Internal Revenue Code of 1986 is amended by inserting and any
			 deduction allowed under section 165(m) after section
			 165(c).
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			3.6-year net operating
			 loss carryback
			(a)Extension of net
			 operating loss carryback periodParagraph (1) of section 172(b)
			 of the Internal Revenue Code of 1986 is amended by adding at the end the
			 following new subparagraph:
				
					(K)Qualified
				fraudulent investment losses
						(i)In
				generalIn the case of the portion of a net operating loss which
				is a qualified fraudulent investment loss (as defined in section 165(m)(2))
				with respect to which the taxpayer has elected the application of this
				subparagraph—
							(I)subparagraph
				(A)(i) shall be applied by substituting the applicable number of taxable
				years for 2 taxable years with respect to the portion of
				the net operating loss for the taxable year which is a qualified fraudulent
				investment loss, and
							(II)subparagraphs
				(F) and (H) shall not apply with respect to any qualified fraudulent investment
				loss.
							(ii)Applicable
				number of taxable yearsFor
				purposes of clause (i), the applicable number of taxable years is any whole
				number elected by the taxpayer which is more than 2 but not more than the
				lesser of—
							(I)6 years (7 years
				in any case in which the taxpayer or, in the case of a joint return, the
				taxpayer's spouse has attained the age of 65 before the close of the taxable
				year in which the qualified fraudulent investment loss was discovered),
				or
							(II)the period that
				the taxpayer had amounts invested in the scheme to which such election
				applies.
							(iii)Special rule
				for deceased spousesIf an individual was included on a joint
				return of a taxpayer for a taxable year to which a qualified fraudulent
				investment loss (as so defined) is carried back under this subparagraph and
				such individual has died before the beginning of the taxable year in which such
				qualified fraudulent investment loss arises, then such qualified fraudulent
				investment loss shall be treated as a loss with respect to both the taxpayer
				and such individual with respect to the taxable year to which such loss
				carried.
						(iv)Coordination
				with paragraph (2)For
				purposes of applying paragraph (2), a qualified fraudulent investment loss (as
				so defined) for any taxable year shall be treated in a manner similar to the
				manner in which a specified liability loss is
				treated.
						.
			(b)Effective
			 date
				(1)In
			 generalExcept as otherwise provided in this subsection, the
			 amendments made by this section shall apply to net operating losses arising in
			 taxable years ending after December 31, 2007.
				(2)Transition
			 ruleIn the case of a net operating loss for a taxable year
			 ending before the date of the enactment of this Act—
					(A)notwithstanding
			 section 172(b)(1)(H)(iii)(II), any election made under subsection (b)(1)(H) or
			 172(b)(3) of section 172 of such Code with respect to such loss may
			 (notwithstanding such section) be revoked before the applicable date,
					(B)any election made
			 under section 172(b)(1)(K) of such Code with respect to such loss shall
			 (notwithstanding such section) be treated as timely made if made before the
			 applicable date, and
					(C)any application
			 under section 6411(a) of such Code with respect to such loss shall be treated
			 as timely filed if filed before the applicable date.
					For purposes
			 of this paragraph, the term applicable date means the date which
			 is 60 days after the date of the enactment of this Act.4.Hardship
			 withdrawals
			(a)In
			 generalParagraph (2) of section 72(t) of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 subparagraph:
				
					(H)Distributions
				to replace qualified fraudulent investment lossesAny
				distribution which was made during the 10-year period beginning on the date on
				which a qualified fraudulent investment loss (as defined in section 165(m)(2))
				was discovered to the extent the aggregate of such distributions do not exceed
				such qualified fraudulent investment
				loss.
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			5.Catch-up
			 contributions
			(a)In
			 generalSection 219(b)(5) of the Internal Revenue Code of 1986 is
			 amended by redesignating subparagraphs (C) and (D) as subparagraphs (D) and
			 (E), respectively, and by inserting after subparagraph (B) the following new
			 subparagraph:
				
					(C)Catchup
				contributions relating to qualified fraudulent investment losses
						(i)In
				generalIn the case of any applicable individual who elects to
				make a qualified retirement contribution in addition to the amount determined
				under subparagraph (A), the deductible amount for any taxable year shall be
				increased by an amount equal to the lesser of—
							(I)100 percent of
				the amount determined under subparagraph (A) for such taxable year, or
							(II)the excess of
				the qualified fraudulent investment loss described in clause (ii) over the
				amount of contributions allowed as a deduction by reason of this subparagraph
				for all preceding taxable years.
							(ii)Applicable
				individualFor purposes of this subparagraph, the term
				applicable individual means, with respect to any taxable year, any
				individual with a qualified fraudulent investment loss (as defined in section
				165(m)(2)) in an individual retirement plan in any of the 10 immediately
				preceding taxable years if the amount of such loss exceeded 50 percent of the
				value of such individual retirement plan on the day immediately preceding the
				discovery of the qualified fraudulent investment
				loss.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2007.
			6.Extension of
			 limitation for credits and refunds for gifts and bequests of assets with
			 qualified fraudulent investment losses
			(a)In
			 generalSection 6511 of the Internal Revenue Code of 1986 is
			 amended by redesignating subsection (i) as subsection (j) and by inserting
			 after subsection (h) the following new subsection:
				
					(i)Special rules
				applicable to estate and gift taxes with respect to assets with qualified
				fraudulent investment losses
						(1)In
				generalIf a claim for a credit or refund relates to an
				overpayment of taxes imposed under subtitle B in connection with a gift or
				bequest of an interest in an investment with respect to which there is a
				qualified fraudulent investment loss (as defined in section 165(m)(2)) and the
				taxpayer did not know, and reasonably should not have known, about the criminal
				behavior in connection with such loss, such credit or refund may be allowed or
				made if claim therefor is filed on or before the date that is 6 years after the
				return to which the credit or overpayment relates was filed.
						(2)Determination
				of value
							(A)Gift
				taxesIn determining the amount of any credit or refund described
				in paragraph (1) relating to a gift, the value of such gift shall be not more
				than the greater of the value of such gift on the last day of the taxable year
				in which the qualified fraudulent investment loss was discovered or the amount
				realized from the disposition of such gift (if any) by the donee.
							(B)Estate
				taxesIn determining the amount of any credit or refund described
				in paragraph (1) relating to a bequest, the value of such bequest shall be not
				more than the greater of the value of such bequest on the last day of the
				calendar year in which the qualified fraudulent investment loss was discovered
				or the amount realized from the disposition of such bequest (if any) by the
				donee.
							.
			(b)Effective
			 dateThe amendments made by this section shall apply to gifts or
			 bequests made after December 31, 2007.
			
